     Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 1 of 7 PageID #: 1255




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.

             DEFENDANTS HARRISON COUNTY BOARD OF EDUCATION
                  AND DORA STUTLER’S MOTION TO DISMISS

               The Harrison County Board of Education and Dora Stutler in her official capacity

as Harrison County Superintendent (collectively, “the County Board”), by counsel, move to

dismiss both of Plaintiff’s claims against them pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to state a claim upon which relief can be granted. Count I was brought

against the Harrison County Board of Education, and Count II was brought against it and

Superintendent Stutler. Both claims against the County Board should be dismissed primarily

because the County Board was not responsible for and did not pass the West Virginia statute (“the

Act”) at issue in this civil action, which is what Plaintiff alleges will harm B.P.J. Thus, the County

Board has caused no harm, and will cause no harm, to B.P.J. and cannot be liable to Plaintiff.

               The Act, if it goes into effect, will require that B.P.J. be excluded from the girls’

track and cross-country teams. The County Board has no policy or custom of its own that would

prevent B.P.J. from joining the girls’ teams due to transgender status. However, the County Board


12906144
   Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 2 of 7 PageID #: 1256




is required to follow state law, and so it – along with every other county board of education in the

State of West Virginia – is tasked with enforcing the Act when (or if) it goes into effect. If the Act

does not go into effect (because, for example, the Court enjoins any of the defendants), the County

Board will not enforce it. In that scenario, the County Board will not prevent B.P.J. from trying

out for girls’ athletic teams based on transgender status. The County Board simply is not

responsible for the Act or any injury it may inflict, and it should be dismissed on that basis.

                Furthermore, if the Act were to cause any actionable harm to transgender girls such

as B.P.J., that harm would be inflicted state-wide, not just within Harrison County. An injunction

or award of damages, fees, and/or costs against the (Harrison) County Board could not redress that

state-wide harm, which highlights the fact that the County Board is the wrong defendant. That is,

an injunction against the County Board would permit B.P.J. to try out for girls’ sports teams at her

school but apparently would not permit her to participate in competitions involving West Virginia

schools outside of Harrison County. Thus, not only is the County Board not responsible for the

Act, it also is incapable of providing the full relief that Plaintiff seeks.

                Like B.P.J., the County Board is affected by the Act, not the other way around. The

Act was not created by the County Board, and it is not under the County Board’s control. In the

end, even if the Act were to be found unlawful or unconstitutional, the County Board could not be

liable to Plaintiff because it did not cause B.P.J. any harm. The County Board is simply tasked

with enforcing state law; it has no policy or custom that would exclude B.P.J. from participating

on girls’ sports teams solely due to transgender status.

                While the County Board did not have any role in the passage of the Act, Plaintiff

has asserted claims seeking monetary damages (including costs, expenses, and attorneys’ fees)

against it. The County Board thus finds itself in the position of having to defend a statute it had

no part in forming or passing. To that extent, the County Board observes that a clear legal basis

12906144                                            2
   Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 3 of 7 PageID #: 1257




exists for finding that the Act survives legal scrutiny under Title IX and Equal Protection review

and that the County Board cannot be liable to Plaintiff for this additional reason.

               The County Board recognizes that, although relief against the County Board alone

will not provide the relief Plaintiff seeks because the Act would still go into effect in West

Virginia’s remaining counties, it is possible that the Court may find that Superintendent Stutler, in

her official capacity as a State agent, is a proper defendant to Count II for the purpose of an

injunction. Nevertheless, because Superintendent Stutler would be enforcing (if anything) a state

law, when (or if) she enforces the Act, she would be representing the State – not the Harrison

County Board of Education – making her, in the official capacity in which she has been named a

defendant, an agent of the State for purposes of this civil action.

               Therefore, if any monetary award, including damages, costs, expenses, attorneys’

fees, etc., were to be assessed against Superintendent Stutler, the State alone would be liable for

that award. Superintendent Stutler and the Harrison County Board of Education cannot be liable

for any monetary award arising from a violation caused by their enforcement of an Act of the State;

at most, Superintendent Stutler may be enjoined from enforcing the Act. The State itself must pay

for any damages its Act creates, including but not limited to damages, costs, expenses, and

attorneys’ fees.

               As demonstrated in more detail in the County Board’s simultaneously-filed

memorandum of law, Plaintiff has not stated a claim against the Harrison County Board of

Education and Dora Stutler in her official capacity as Harrison County Superintendent upon which

relief can be granted, and so the claims against them should be dismissed.




12906144                                          3
   Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 4 of 7 PageID #: 1258




            Respectfully submitted this 2nd day of July, 2021,

                                             /s/ Susan L. Deniker
                                             Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                       400 White Oaks Boulevard
   OF COUNSEL                                Bridgeport, WV 26330-4500
                                             (304) 933-8000

                                             Counsel for Defendants Harrison County Board
                                             of Education and Dora Stutler




12906144                                    4
     Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 5 of 7 PageID #: 1259




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.


                                CERTIFICATE OF SERVICE

               I hereby certify that on July 2, 2021, I electronically filed a true and exact copy of

“Defendants Harrison County Board of Education and Dora Stutler’s Motion to Dismiss” with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following counsel of record:

 Andrew D. Barr                                     Joshua A. Block
 COOLEY                                             AMERICAN CIVIL LIBERTIES UNION
 Suite 2300                                         Floor 18
 1144 15th Street                                   125 Broad Street
 Denver, CO 80202                                   New York, NY 10004
        Counsel for Plaintiff                              Counsel for Plaintiff




12906144
   Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 6 of 7 PageID #: 1260




 Tara L. Borelli                       Carl Solomon Charles
 LAMBDA LEGAL DEFENSE AND              LAMBDA LEGAL
 EDUCATION FUND                        Suite 640
 Suite 640                             730 Peachtree Street, NE
 730 Peachtree Street NE               Atlanta, GA 30308
 Atlanta, GA 30308-1210                       Counsel for Plaintiff
        Counsel for Plaintiff

 Kathleen R Hartnett                   Katelyn Kang
 COOLEY                                COOLEY
 5th Floor                             55 Hudson Yards
 101 California Street                 New York, NY 10001
 San Francisco, CA 94111                     Counsel for Plaintiff
        Counsel for Plaintiff

 Elizabeth Reinhardt                   Avatara Antoinette Smith-Carrington
 COOLEY                                LAMBDA LEGAL DEFENSE AND
 500 Boylston Street                   EDUCATION FUND
 Boston, MA 02116                      Suite 500
        Counsel for Plaintiff          3500 Oak Lawn Avenue
                                       Dallas, TX 75219
                                               Counsel for Plaintiff

 Loree Beth Stark                      Julie Veroff
 AMERICAN CIVIL LIBERTIES UNION OF     COOLEY
 WEST VIRGINIA                         5th Floor
 Suite 507                             101 California Street
 405 Capitol Street                    San Francisco, CA 94111
 Charleston, WV 25301                         Counsel for Plaintiff
 914-393-4614
        Counsel for Plaintiff

 Sruti J. Swaminathan                  Aria Vaughan
 LAMBDA LEGAL DEFENSE AND              DEPARTMENT OF JUSTICE
 EDUCATION FUND                        4CON, 10th Floor
 19th Floor                            950 Pennsylvania Avenue NW
 120 Wall Street                       Washington, DC 20530
 New York, NY 10005                           Counsel for Interest Party USA
        Counsel for Plaintiff




12906144
   Case 2:21-cv-00316 Document 58 Filed 07/02/21 Page 7 of 7 PageID #: 1261




 Douglas P. Buffington, II                       Curtis R. Capehart
 WV ATTORNEY GENERAL’S OFFICE                    WV ATTORNEY GENERAL’S OFFICE
 Building 1, Room 26e                            Building 1, Room 26e
 1900 Kanawha Boulevard, East                    1900 Kanawha Boulevard, East
 Charleston, WV 25305                            Charleston, WV 25305
        Counsel for Intervenor State of W. Va.          Counsel for Intervenor State of W. Va.

 Jessica Anne Lee                                Fred B. Westfall , Jr.
 WEST VIRGINIA ATTORNEY                          UNITED STATES ATTORNEY'S OFFICE
 GENERAL’S OFFICE                                P. O. Box 1713
 Building 1, Room E-26                           Charleston, WV 25326-1713
                                                         Counsel for Interest Party USA
 1900 Kanawha Boulevard, East
 Charleston, WV 25305
        Counsel for Intervenor State of W. Va.


 Jennifer M. Mankins                             Kelly C. Morgan
 U. S. ATTORNEY'S OFFICE                         Kristen Vickers Hammond
 P. O. Box 1713                                  Michael W. Taylor
 Charleston, WV 26326-1713                       BAILEY & WYANT
         Counsel for Interest Party USA
                                                 P. O. Box 3710
                                                 Charleston, WV 25337-3710
                                                        Counsel for Defendant WVSBE
 Roberta F. Green
 Anthony E. Nortz
 Kimberly M. Bandy
 SHUMAN MCCUSKEY & SLICER
 P. O. Box 3953
 Charleston, WV 25339
        Counsel for Defendant WVSSAC


                                                             /s/ Susan L. Deniker




12906144
